Per Curiam.

It was not an abuse of discretion, in this speeding case, for the Justice of the Peace to permit the reopening of the People’s case. We further hold that in this nonjury trial, which was prosecuted by a Deputy Sheriff, it was not error for the Justice to question the witness in order to elicit sufficient facts to enable him to reach a decision (see People v. Mendes, 3 N Y 2d 120, 121; People v. Bilanchuk, 280 App. Div. 180, 182-183).
The order appealed from should be reversed, the information reinstated, and the matter remitted to the County Court for consideration of the other grounds urged by defendant in that court.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Order reversed, etc.